                                                                     1    John D. Fiero (CA Bar No. 136557)
                                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2    150 California Street, 15th Floor
                                                                          San Francisco, California 94111-4500
                                                                     3    Telephone: 415.263.7000
                                                                          Facsimile: 415.263.7010
                                                                     4    E-mail: jfiero@pszjlaw.com

                                                                     5    Attorneys for Equity Owners
                                                                          Ross Sullivan and Kelleen Sullivan
                                                                     6

                                                                     7                             UNITED STATES BANKRUPTCY COURT
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                     8                                   SANTA ROSA DIVISION
                                                                     9   In re                                               Case No.: 17-10067-RLE
                                                                    10                                                       (Jointly Administered)
                                                                                 SVP,
                                                                    11                                                       Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                      Debtor.
                                                                    12                                                       CERTIFICATE OF SERVICE
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                             CONFIRMATION HEARING
                                                                    14                                                       Date:  February 26, 2020
                                                                                                                             Time:  10:00 a.m.
                                                                    15                                                       Place: 1300 Clay Street, Room 201
                                                                                                                                    Oakland, CA 94612
                                                                    16                                                       Judge: The Hon. Roger L. Efremsky

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 17-10067 82168/001
                                                                        DOCS_SF:102446.1 Doc# 68    Filed: 12/20/19   Entered: 12/20/19 14:16:59      Page 1 of 3
                                                                     1    STATE OF CALIFORNIA                   )
                                                                                                                )
                                                                     2    CITY OF SAN FRANCISCO                 )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5            On December 20, 2019, I caused to be served the following documents in the manner stated
                                                                         below:
                                                                     6
                                                                                 COMBINED PLAN AND DISCLOSURE STATEMENT PROPOSED BY SULLIVAN
                                                                     7            FAMILY (DECEMBER 20, 2019)
                                                                     8           NOTICE OF (1) PLAN CONFIRMATION HEARING, AND (2) BALLOTING AND
                                                                                  OBJECTION DEADLINES RELATED CONFIRMATION OF THE COMBINED
                                                                     9
                                                                                  PLAN AND DISCLOSURE STATEMENT PROPOSED BY SULLIVAN FAMILY
                                                                    10            (DECEMBER 20, 2019)

                                                                    11           BALLOT
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                                        TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                  (NEF): Pursuant to controlling General Orders and LBR, the foregoing document
                                            ATTORNEYS AT LAW




                                                                                        was served by the court via NEF and hyperlink to the document. On
                                                                    14                 December 20, 2019, I checked the CM/ECF docket for this bankruptcy case or
                                                                                        adversary proceeding and determined that the following persons are on the
                                                                    15                  Electronic Mail Notice List to receive NEF transmission at the email addresses
                                                                                        stated below
                                                                    16
                                                                                        (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                    17                  processing correspondence for mailing. Under that practice it would be deposited
                                                                                        with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                    18                 at San Francisco, California, in the ordinary course of business. I am aware that
                                                                                        on motion of the party served, service is presumed invalid if postal cancellation
                                                                    19                  date or postage meter date is more than one day after date of deposit for mailing
                                                                                        in affidavit.
                                                                    20

                                                                    21
                                                                                       (BY EMAIL) I caused to be served the above-described document by email to
                                                                                        the parties indicated on the attached service list at the indicated email address.

                                                                    22           I declare under penalty of perjury, under the laws of the State of California and the United
                                                                         States of America that the foregoing is true and correct.
                                                                    23
                                                                                 Executed on December 20, 2019 at San Francisco, California.
                                                                    24

                                                                    25                                                                    /s/ Oliver Carpio
                                                                                                                                           Legal Assistant
                                                                    26

                                                                    27

                                                                    28

                                                                                                                           2
                                                                     Case: 17-10067 82168/001
                                                                        DOCS_SF:102446.1 Doc# 68      Filed: 12/20/19     Entered: 12/20/19 14:16:59        Page 2 of 3
                                                                     1   1. SERVED VIA ECF/NEF
                                                                     2         Jay D. Crom jcrom@bachcrom.com
                                                                               Michael C. Fallon mcfallon@fallonlaw.net, manders@fallonlaw.net
                                                                     3         John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                                               Geoffrey A. Heaton gheaton@duanemorris.com, dmicros@duanemorris.com
                                                                     4
                                                                               Timothy W. Hoffman twh1761@sbcglobal.net
                                                                               Charles P. Maher cmaher@rinconlawllp.com, aworthing@rinconlawllp.com
                                                                     5
                                                                               Office of the U.S. Trustee / SR USTPRegion17.SF.ECF@usdoj.gov
                                                                               Aron M. Oliner roliner@duanemorris.com, dmicros@duanemorris.com
                                                                     6
                                                                               Gregory S. Powell greg.powell@usdoj.gov, Tina.L.Spyksma@usdoj.gov
                                                                     7         Philip S. Warden philip.warden@pillsburylaw.com, kathy.stout@pillsburylaw.com
                                                                               Andrea A. Wirum trustee@wirum.com, CA22@ecfcbis.com
                                                                     8
                                                                         2. SERVED VIA US MAIL
                                                                     9   U.S. Securities Exchange             Bittner and Company, LLC              Byers Costin
                                                                         Commission                           P. 0. Box 168                         P.O. Box 878
                                                                    10   Attn: Bankruptcy Counsel             Moraga, CA 94556                      Santa Rosa, CA 95402-0878
                                                                         444 South Flower Street, Suite 900
                                                                    11   Los Angeles, ca 90071-9591
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         CA Employment Development            CA Franchise Tax Board                Caireen Sullivan
                                                                    12   Dept.                                Bankruptcy Group                      1983 Ocean Avenue
                                                                         Bankruptcy Group MIC 92B             P.O. Box 2952                         Santa Cruz, CA 95060
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                        Sacramento, CA 95812-2952
                                            ATTORNEYS AT LAW




                                                                         P.O. Box 826880
                                                                         Sacramento, CA 94280-0001
                                                                    14   County of Napa                       Michael C. Fallon                     Garvey Brothers Vineyard
                                                                         1195 Third Street, Suite 210         Law Offices of Michael C. Fallon      Management
                                                                    15   Napa, CA 94559-3035                  100 E St., #219                       106 Winedale
                                                                                                              Santa Rosa, CA 95404-4606             Napa, CA 94558-6731
                                                                    16   Geary, Shea, et al.                  Ghirardo CPA                          Gonzalez Electric, Peter
                                                                         90 South B Street, Suite 300         7200 Redwood Blvd, Ste. 403           2026 Heinke Drive
                                                                    17   Santa Rosa, CA 95404-6500            Novato, CA 94945-3249                 Napa, CA 94558-3909
                                                                         IRS                                  Internal Revenue Service              Kelleen F. Sullivan
                                                                    18   P.O. Box 7346                        P.O. Box 7346                         1090 Galleron Road
                                                                         Philadelphia, PA 19101-7346          Philadelphia, PA 19101-7346           Rutherford, CA 94573
                                                                    19   Miller & Company Reporters           Napa County Tax Collector             Office of the U.S. Trustee/SR
                                                                         880 Apollo Street, Suite 352         1195 Third Street, Room 108           Office of the United States Trustee
                                                                    20   El Segundo, CA 90245-4772            Napa, CA 94559-3050                   Phillip J, Burton Federal Building
                                                                                                                                                    450 Golden Gate Ave. 5th Fl., #05-
                                                                    21                                                                              0153
                                                                                                                                                    San Francisco, CA 94102-3661
                                                                    22   Philomena Gildea                     SVP                                   Sean Sullivan
                                                                         22 Church Street                     Post Office Box G                     PO Box 5543
                                                                    23   Weston, MA 02493-2004                Rutherford, CA 94573-0907             Napa, CA 94581-0543
                                                                         Stephen A Finn                       Stephen A. Finn                       Sullivan Vineyards Corporation
                                                                    24   7103 S Revere Parkway                c/o Pillsbury Winthrop Shaw Pittman   PO Box G
                                                                         Englewood, CO 80112-3936             LLP                                   Rutherford, CA 94573-0907
                                                                    25                                        Attn: Douglas w. Pyle
                                                                                                              Four Embarcadero Center, 22nd Floor
                                                                    26                                        San Francisco, CA 94111-5998
                                                                         Thomas R. Harnett, LLC               U.S. Attorney                         Winery Rehabilitation, LLC
                                                                    27   965 Marina Drive                     Civil Division                        1103 South Raver Pkwy
                                                                         Napa, CA 94559-4744                  450 Golden Gate Ave.                  Centennial, CO 80112-3936
                                                                    28                                        San Francisco, CA 94102-3661



                                                                     Case: 17-10067 82168/001
                                                                        DOCS_SF:102446.1 Doc# 68         Filed: 12/20/19      Entered:
                                                                                                                               3       12/20/19 14:16:59          Page 3 of 3
